Citation Nr: 1802495	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as due to undiagnosed illness.

2.  Entitlement to service connection for osteopenia, to include as due to undiagnosed illness.

3.  Entitlement to service connection for erectile dysfunction, to include as due to undiagnosed illness.

4.  Entitlement to service connection for allergies, to include as due to undiagnosed illness.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from March 1989 to September 1989 and from August 2005 to November 2006.  He served overseas in Iraq and also had additional time served in a Reserve unit.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in June 2015.

The issue of entitlement to service connection for allergies is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's GERD is related to active duty service, include as an undiagnosed illness, or to another service-connected disability.  

2.  The probative, competent evidence is against a finding that the Veteran's osteopenia is related to active duty service, include as an undiagnosed illness, or to another service-connected disability.  

3.  The probative, competent evidence supports a finding that the Veteran's erectile dysfunction is related to his service-connected hypertension.  

4.  The Veteran has a total rating for posttraumatic stress disorder (PTSD) with major depressive disorder and an award of special monthly compensation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.304, 3.307, 3.309, 3.310, 3.311 (2017). 

2.  The criteria for entitlement to service connection for osteopenia have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.304, 3.307, 3.309, 3.310, 3.311 (2017). 

3.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.304, 3.307, 3.309, 3.310, 3.311 (2017). 

4.  The appeal for entitlement to TDIU is moot and the claim is dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 4.14, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317(b) (including fatigue and headaches); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. 
§ 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i).

The record shows that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 C.F.R. § 3.317(a)(2)(i).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

GERD

The Veteran testified at his Decision Review Officer (DRO) hearing that he had abdominal and chest pain as a result of the medications he was taking for his spinal and anxiety disabilities.  He asserted during the hearing that his stomach and chest would erupt in pain and that he received treatment for this through VA.  

As it pertains to a current disability, the Veteran has been diagnosed with GERD during the course of the appeal.  Therefore the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event or injury, the Veteran's service treatment notes and Physical Evaluation Board proceedings are silent for any treatment for or complaints of a gastrointestinal disability.  The Board notes that the Veteran has contended that this disability did not stem from active duty service, but from one of his other service-connected disabilities.  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, the inquiry turns to whether his disability was caused or aggravated by another service-connected disability.  

The Veteran has testified that his GERD is due to medication taken for his back pain and anxiety.  The Board notes that the Veteran's back disability is a service-connected disability but that his anxiety is not.  Regardless, competent medical evidence is necessary to determine whether the Veteran's current GERD is caused or aggravated by another service-connected disability.  In this case, in February 2010 the Veteran first underwent VA examination in connection with his claim.  At the time he reported that his GERD was caused by the medication for his spinal conditions.  He reported having a burning sensation in the abdomen after meals.  The VA examiner briefly examined the Veteran's abdomen and found positive bowel sounds, a soft and depressible abdomen without rebound or guarding, and no tenderness or masses at palpitation.  No opinion was rendered at that time.  

In March 2011, the Veteran had a fluoroscopic and radiographic evaluation of the stomach that revealed large gastroesophageal reflux and retained food particles despite a fast.  He was diagnosed with GERD.  The VA examiner opined that GERD was not due to or a result of medications taken for his service-connected medications to include Venlafaxine, Gabapentin, and Tramadol.  The VA examiner continued that GERD was not a side effect of these medications or of hydrochlorothiazide, which was taken for high blood pressure.  

In July 2016 the Veteran again underwent VA examination pursuant to the Board's remand directive.  At the time the Veteran reported a history of chest and abdominal discomfort, nausea, and heartburn since 2010.  His radiographs and abdominal studies in the record documented the GERD diagnosis.  After the examination the VA examiner opined that it was less likely than not that the Veteran's GERD was caused by an in-service event or injury.  In making this determination the VA examiner opined that the service treatment records were silent for any GERD while in active duty.  The VA examiner also opined that the Veteran's GERD was less likely than not proximately due to or the result of his service-connected conditions.  In making this determination the VA examiner noted that GERD was likely due to genetic predisposition, lifestyle factors, or other comorbid conditions not related to service-connected disabilities and are not aggravated by service-connected disabilities.  The VA examiner also opined that the disability pattern related to the Veteran's GERD was a diagnosable chronic multisymptom illness with a partially explained etiology, and therefore not an undiagnosed illness due to his service in Southwest Asia during the Gulf War.  

After a review of the evidence, the Board affords great weight to the VA examiners' opinions, when viewed together.  These opinions are based on a review of the claims file as well as physical examinations of the Veteran.  There is no dispute that the Veteran has GERD, but the documented evidence is against a nexus between the Veteran's medication for service-connected disabilities and his GERD.  The Veteran has submitted no evidence other than his own statements to suggest a link between his medication and his GERD.

While the Veteran believes that his GERD is related to his medication for his service-connected disabilities, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of GERD are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his GERD is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current GERD is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

The Board has also considered whether service connection is warranted based on the theory of undiagnosed illness.  Here, the Veteran's disability has been diagnosed as GERD.  Therefore, this theory of entitlement does not apply.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as a preponderance of the evidence is against the claim, that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Osteopenia 

The Veteran has asserted that his osteopenia was also caused by the medication he takes for his service-connected disabilities.  The Veteran testified at the DRO hearing that he has a loss of bone density as a result of his medications, and that this was noted in the objective findings.  The Veteran asserted that the osteopenia affected several of his joints.

As it pertains to a current disability, the Veteran has been diagnosed during the course of the appeal with osteopenia.  Therefore, the Board finds that there is a current disability for service connection purposes.  

As it pertains to an in-service event or injury, the treatment notes are silent for any complaints of, or treatment for osteopenia during service.  The Veteran's Physical Evaluation Board Proceedings also did not mention this disability.  The Veteran testified that he was not diagnosed with osteopenia until 2008.  He has asserted that his osteopenia is related to the medication he takes for his service-connected disabilities.  Therefore, the inquiry turns to whether this disability is caused or aggravated by the medication from one of his service-connected disabilities.  As noted, this requires competent medical evidence that (1) a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen, 7 Vet. App. 439.  

In February 2010, the Veteran underwent VA examination in connection with his claim for osteopenia.  At the time his currently service-connected spinal disability was also evaluated.  The VA examiner conducted a physical examination of the Veteran and cited to a 2007 dual energy x-ray absorptiometry (DEXA) test that was normal.  Ultimately the VA examiner opined that there was no objective evidence of osteoporosis or osteopenia based on the normal DEXA scan, which is the study universally used by the World Health Organization to diagnose osteoporosis, and even with the input of the fracture risk algorithm there was no evidence of osteopenia at the time of examination.  Based on this, the VA examiner found that an opinion could not be rendered since there was no current disability.  

In July 2016, the Veteran underwent VA examination in connection with his claim for osteopenia pursuant to the Board's remand directive.  During the examination the Veteran reported that he was diagnosed with this condition in 2010 following a bone scan, and the examiner cited an osteopenia diagnosis at VA from June 2011.  The Veteran reported that he had not had any repeat bone scans and that he was not taking any medication for this disability.  The Veteran's physical examination for osteopenia was normal, and the VA examiner opined that it was less likely than not that the Veteran's osteopenia was related to active duty service or to another service-connected disability.  In making this determination, the VA examiner noted that the Veteran's osteopenia was likely caused by a genetic predisposition or other comorbid factors, not related to joint stiffness or pain especially since it was an asymptomatic condition found on a bone scan.  As with the Veteran's GERD, the VA examiner found that the disability pattern related to the Veterans osteopenia was a diagnosable chronic multisymptom illness with a partially explained etiology.  

In viewing the sum of the evidence, the Board affords great weight to the July 2016 VA examiner's opinion.  The VA examination is based on objective findings to include bone density scans and physical examinations of the Veteran.  Moreover, the examiner provided rationale as to why the Veteran's osteopenia is not related to active duty service or to one of his service-connected disabilities.  The Board notes that the Veteran has provided no evidence other than his own statements to support a nexus between his osteopenia disability and another service-connected disability or active duty service.  The totality of the evidence is against a nexus, and for this reason service connection must be denied.  

While the Veteran believes that his osteopenia is related to his medication for his service-connected disabilities, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of osteopenia are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his osteopenia is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current osteopenia is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board has also considered whether service connection is warranted based on the theory of undiagnosed illness.  Here, the Veteran's disability has been diagnosed as osteopenia.  Therefore, this theory of entitlement does not apply.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as a preponderance of the evidence is against the Veteran's claim that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.


Erectile dysfunction

As it pertains to a current disability, the Veteran has been diagnosed during the course of the appeal with erectile dysfunction.  Therefore, the Board finds that there is a current disability for service connection purposes.

As it pertains to an in service event or injury, the service treatment notes are silent for any complaints of, or treatment for a penile disability.  The Veteran's periodic examinations and separation examinations did not show any instance of a penile disability.  The Veteran asserted that he had erectile dysfunction since separating from service.  Nonetheless, other than the Veteran's lay statements there is no evidence of an in service event or injury for service connection purposes.  

However, there is evidence that the Veteran's disability is related to one of his service-connected disabilities.  As noted, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen, 7 Vet. App. 439.  

In this case the Veteran has a current disability of erectile dysfunction.  In July 2016 the Veteran underwent VA examination in connection with his claim, wherein he was diagnosed with erectile dysfunction.  After a physical examination and review of the claims file, the VA examiner opined that the Veteran's erectile dysfunction was at least as likely as not due to or the result of his service-connected hypertension.  The VA examiner noted that a review of literature and evidence concluded that hypertension may cause an erectile dysfunction condition.  

The Board finds that the evidence is sufficient to grant entitlement to service connection for erectile dysfunction on a secondary basis.  Although the Veteran believes that his erectile dysfunction is due to active duty service, the competent and probative medical evidence suggests that his erectile dysfunction is due to one of his other service-connected disabilities, namely hypertension.  The VA examiner's opinion is based on a review of the Veteran's treatment notes as well as a physical examination of the Veteran, and the opinion references medical literature in the findings.  Based on this information, in giving the Veteran the benefit of the doubt, the Board finds that the requirements for entitlement to service connection for erectile dysfunction have been met.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

TDIU

The Veteran's claim of entitlement to a TDIU has been rendered moot by the award of a 100 percent schedular evaluation for PTSD beginning January 7, 2009.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294   (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114  (s)); See also 75 Fed. Reg. 11, 229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Here, a June 2017 RO rating decision granted Special Monthly Compensation (SMC) under 38 U.S.C. § 1114 (s), effective January 7, 2009 based on his 100 percent schedular rating PTSD with major depressive disorder and additional disabilities (lumbar disability, right shoulder disability, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, high blood pressure evaluated, cervical spine disability, right carpal tunnel syndrome, left carpal tunnel syndrome, left knee disability, right knee disability, and hearing loss) that are independently rated at 60 percent or more.  Accordingly, the grant of a 100 percent rating for the Veteran's service connected PTSD with major depressive disorder and SMC on account additional disabilities that are independently rated at 60 percent or more renders the issue of entitlement to TDIU moot.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242  (2010).

As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal of the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for GERD, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for osteopenia, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for erectile dysfunction is granted.  

The appeal of the issue of entitlement to a TDIU having been rendered moot, is dismissed.



REMAND

Regrettably, another remand is necessary for proper development of entitlement to service connection for allergies.  In this case, the Veteran underwent VA examination in connection with his claim in July 2016.  At the time the Veteran reported that his tongue and lip swelled as a result of his medication.  The VA examiner noted a hospitalization for this disability in 2008.  At the conclusion of the VA examination, the VA examiner opined that it was less likely than not that the Veteran's allergies were related to active duty service.  As rationale for this opinion the VA examiner noted that his allergies were not related to his upper respiratory infection in service and his symptoms of tongue and lip swelling were isolated from his respiratory disability.  The Board finds this portion of the opinion sufficient, especially because the Veteran has not asserted that his allergy disability is related to active duty service.  The Veteran contends that his allergy disability is related to the medication taken for his service-connected disabilities.  

As it pertains to secondary service connection the VA examiner opined that it was less likely as not that the Veteran's allergies were proximately due to a service-connected disability.  However, as rationale the VA examiner simply stated "Veteran's allergy condition is not the result of service-connected disabilities".  The Board finds that this opinion is insufficient because it is a conclusory statement and does not provide any references to treatment notes or any medical explanation as to why there is no nexus between his allergy symptoms and his medication.  The VA examiner later states that there are no allergy baseline symptoms and that therefore it would be speculation to determine whether the Veteran's allergies were aggravated beyond the normal progression of the disease by his service-connected disabilities.  Although the Veteran may not have current allergy symptoms, this does not mean that an opinion cannot be rendered on the etiology of his allergies.  Therefore, the issue must be remanded for a supplemental opinion on the issue of secondary service connection for allergies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from May 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After all development has been completed, return the claims file to the July 2016 VA examiner (or an appropriate substitute if unavailable) to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's allergies were caused or aggravated by his service-connected disabilities, to include medications taken for the service-connected disabilities.  In making this determination the VA examiner should consider the Veteran's competent lay statements describing his allergies.  

Any opinion should provide a complete rationale with references to treatment notes and or medical literature if possible.   

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  Thereafter, if the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


